Citation Nr: 0936673	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability.

2.  Entitlement to special monthly pension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1969 to April 
1969 and from April 1971 to May 1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2007, a statement of the case was issued in February 2008, 
and a substantive appeal was received in March 2008.  

The issue of entitlement to special monthly pension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Bilateral eye disability was not manifested during the 
Veteran's active duty service or for many years thereafter. 


CONCLUSION OF LAW

Bilateral eye disability was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in an August 2007 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in August 2007, which was prior to the 
October 2007 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the August 2007 letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records and private 
treatment records.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

As discussed in more detail below, a VA examination with 
nexus opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to his eyes, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R.  § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the Veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the manifestation of an eye disability 
in service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until eight 
years after service, any current opinion provided at this 
point would be no more than speculative.  See 38 C.F.R. § 
3.102 (2007) (a finding of service connection may not be 
based on a resort to speculation or even remote 
possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of a bilateral eye disability.  Because the evidence 
does not establish that the Veteran suffered "an event, 
injury or disease in service" as it relates to his claim of 
service connection for bilateral eye disability, it is not 
necessary to obtain a VA medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds it unnecessary to require the 
Veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the manifestation of a bilateral eye disability 
in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The Veteran is seeking service connection for bilateral eye 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are silent with respect to any 
injury to or disability of the eyes.  Significantly, an April 
1972 service examination prior to discharge also showed that 
the Veteran's eyes were clinically evaluated as normal, and 
again, the Veteran did not relate any eye complaints.  In 
fact, in his contemporaneous medical history, the Veteran 
specifically denied any eye trouble. 

After discharge, in November 1976, the Veteran filed a claim 
for service connection for asthma and seizure disorder.  
However, his claim was silent with respect to any eye 
disability.  The Veteran also filed numerous subsequent 
claims for service connection for other disabilities, but did 
not assert that he had a bilateral eye disability related to 
service until his current claim filed in June 2007.  

Private treatment records showed that in August 1978, on 
examination, the extrocular muscles were intact.  Pupils were 
equal, round and reacted to light and accommodation.  Fundi 
were benign.  In other words, no eye disability was noted.  
However, in February 1980, the Veteran reported blurry 
vision, eyesight worsening and seeing double.  

VA treatment records from 1985 to February 2008 have been 
reviewed and associated with the claims file.  Prior to 1996, 
VA treatment records are silent with respect to the Veteran's 
eyes.  However, a March 1996 record showed that an assessment 
of status post surgery for cataract.  A subsequent record 
noted that he Veteran had a torn retina of the left eye in 
1995.  Follow up treatment records continued to show 
treatment for various eye disabilities.  However, these 
records are silent with respect to any finding of a bilateral 
eye disability that manifested in service.  

Therefore, after reviewing the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for bilateral eye disability.  
Importantly, the service treatment records are silent with 
respect to any injury to or complaints concerning the eyes.  
Further, the Veteran's current contentions regarding eye 
problems since service are simply inconsistent with the 
overall evidence of record and, in turn, have no probative 
value.  For example, the Veteran specifically denied any eye 
trouble in his April 1972 medical history done prior to 
discharge.  Under the circumstances, the Board believes it 
reasonable to assume that the Veteran would have reported any 
eye problems to medical personnel at that time.  Moreover, 
prior to filing his current claim, as early as 1976, the 
Veteran sought service connection for unrelated disorders; 
again the fact that the Veteran did not also report eye 
problems at that time diminishes the credibility of his 
current assertion regarding eye problems ever since service.  

Significantly, there is no competent medical evidence 
providing a nexus between the Veteran's bilateral eye 
disability and service.  Further, it was eight years after 
the Veteran's discharge from service before any evidence of 
eye problems so there is no supporting medical evidence of a 
continuity of pertinent symptomatology.  A lengthy period 
without evidence of treatment may also be viewed as evidence 
weighting against the Veteran's claim.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges the Veteran's statements indicating 
that he has had eye problems since service.  However, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, as discussed 
above, the Board assigns no probative weight to the Veteran's 
current assertions as they are inconsistent with the other 
evidence of record.

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for bilateral eye disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral eye disability is not 
warranted.  To that extent, the appeal is denied. 


REMAND

The Veteran is also seeking entitlement to special monthly 
pension.  It does not appear that the RO has rated all the 
Veteran's nonservice-connected disabilities.  The Board is 
precluded in the first instance from assigning ratings for 
the Veteran's nonservice-connected disabilities.  Thus, the 
RO should review the medical evidence and assign appropriate 
ratings for each of the Veteran's disorders.  

Further, the Veteran has not been afforded a VA examination 
with respect to this issue.  The Board observes that service 
treatment records indicated that the Veteran was blind in the 
left eye as well as had problems with his right eye.  He has 
also been diagnosed with a seizure disorder, neuropathic leg 
pain and a back disability to name a few of his disabilities.  
In turn, the Veteran should be afforded an aid and attendance 
examination to determine whether he requires aid and 
attendance or is housebound.  





Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an aid 
and attendance examination to determine 
whether he requires aid and attendance or 
is housebound.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should identify and evaluate the severity 
of the Veteran's current disabilities.  
Findings necessary to apply rating 
criteria for nonservice-connected 
disabilities alike should be made. The 
examiner should provide complete 
rationale for all conclusions reached.

2.  Thereafter, the issue on appeal 
should be
readjudicated.  The RO should review the 
medical evidence and assign appropriate 
ratings for each of the Veteran's 
nonservice-connected disorders.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


